Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2/2/21 has been entered.

 DETAILED ACTION
The instant application having Application No. 14748912 has a total of 23 claims pending in the application, of which claims 9 and 21 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos et al (US 20130226837 A1) in view of Matsuura et al (US 20060156209 A1).
As per claim 1, Lymberopoulos discloses, “A mobile device, comprising:” (pg.1, particularly paragraph 0002; EN: this denotes being used on mobile phones).  
“One or more processors” (pg.6, particularly paragraph 0065; EN; this denotes the use of processors). 
“A user interface (UI) configured to interact with a user of the device using at least one of visual display or audio” (Pg.6, particularly paragraph 0058; EN: this denotes the use of a user interface). 
“A memory device storing computer-readable instructions which, when executed by the one or more processors” (pg.6, particularly paragraph 0065; EN; this denotes the use of processors and memory). “Perform an automated method for launching applications, comprising:” (Pg.5, particularly paragraph 0047; EN: this denotes automatically launching applications). 
“Using an application programming interface (API) to communicate with the applications” (Pg.2, particularly paragraph 0024; EN: this denotes the use of an API to communicate with external programs (i.e. applications) for the prefetching activities). “The applications configured with instrumentation for interoperation with the API to collect within-application events from the application via the instrumentation comprising within-application activities of the user” (Pg.2, particularly paragraph 0024; EN: this denotes the use of an API to communicate with external programs (i.e. the applications) for the prefetching activities).
“Collecting signals that represent events captured on the mobile device, in which events relate to within application activities of the user” (Pg.4, particularly paragraph 0036; EN: this denotes tracking the users interactions with particular URLs, which are within-application of a browser or other method of browsing the internet). “And respective states of the applications and mobile device” (Pg.1, particularly paragraph 0015; EN: this denotes the system looking at the history of user actions to predict future uses. Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device).  
“Analyzing the collected signals to identify recurring patterns among sequences of events that result in the within-application activities" (Pg.3, particularly paragraph 0028; EN: This denotes monitoring the users actions on the device for patterns leading to different website visits, with the web site visits being the within-application activities). “In which the collected signals are analyzed to associate the recurring patterns with launching … applications… in accordance with the identified recurring patterns” (Pg.5, particularly paragraph 0047; EN; this denotes launching applications in relation to user patterns). 
 “Using the recurring patterns to make a prediction of future application launches that correspond with the identified recurring patterns” (Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device to determine when to launch an application. Here the application would be a browser for weather information).
 “And automatically operating the mobile device to … launch application… from the plurality of applications responsively to the prediction of future application launches” (Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device to determine when to launch an application). 
However, Lymberopoulos fails to explicitly disclose, “Launching of distinct applications of a plurality of applications.”
EN: this denotes looking at various different applications when examining usage patterns to present (i.e. launch) applications for the user). 
Lymberopoulos and Matsuura are analogous art because both involve user monitoring for predicting application use. 
At the time of invention it would have been obvious to one skilled in the art of application use prediction to combine the work of Lymberopoulos and Matsuura in order to consider numerous potential applications to launch in response to various user patterns. 
	The motivation for doing so would be to “predict the application that the user is likely to use, based on the current or future situation shown in the usage prediction rules, and present the application” (Matsuura, Pg.16, paragraph 0327) or in the case of Lymberopoulos, allow the system to look and start other applications in relation to the users use patterns and interests. 
Therefore at the time of invention it would have been obvious to one skilled in the art of application use prediction to combine the work of Lymberopoulos and Matsuura in order to consider numerous potential applications to launch in response to various user patterns.
As per claim 3, Lymberopoulos discloses, “Further including performing the analyzing using one of Bayesian network, neural network, regression, or classification” (Pg.4, particularly paragraph 0038; EN: this denotes using regression for prediction). 
As per claim 4, Lymberopoulos discloses, "In which the events include one or more of application launch events initiated by the user, within application activity events initiated by the user, activity events including idle, stationary, walking, or running, driving events including vehicle telemetry, audio routing events including using an audio endpoint, geofence boundary crossing events, wireless network connection or disconnection events, short range network EN: This denotes the system watching the user's historical usage/access patterns on the device to determine when to launch an application).
As per claim 5, Lymberopoulos discloses, “Further including tracking a frequency of occurrences of events and launching the application or initiating the within application activities responsively at least in part to the tracked frequency” (Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device to determine when to launch an application. In this case the frequency is that the user regularly runs the application for weather every morning). 

Claim Rejections - 35 USC § 103
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Lymberopoulos et al (US 20130226837 A1) in view of Matsuura et al (US 20060156209 A1) as applied to claim 1 above, and further in view of Segur (US 6212550 B1).
As per claim 2, Lymberopoulos fails to explicitly disclose, “Further including collecting at least a portion of the signals from a digital assistant that is supported on the device in which the digital assistant interacts with the user through the UI.” 
Segur discloses, “Further including collecting at least a portion of the signals from a digital assistant that is supported on the device in which the digital assistant interacts with the user through the UI”  (C3 L65-68; C4, particularly L1-9; EN: this denotes using a digital assistant to monitor a user's patterns for anticipation of their needs). 
Lymberopoulos and Segur are analogous art because both involve computer automation.

	The motivation for doing so would be to allow a digital assistant to “notice patterns used by the user and anticipate the user’s desires” (Segur, C4, L1-10) or in the case of Lymberopoulos, allow a digital assistant to detect the patterns Lymberopoulos uses.
Therefore at the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Segur in order to allow a digital assistant to monitor the user’s patterns.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos et al (US 20130226837 A1) in view of Matsuura et al (US 20060156209 A1) as applied to claim 1 above, and further in view of Swartz (“Why People Hate The PaperClip: Labels, Appearance, Behavior And Social Responses To User Interface Agents"). 
As per claim 6, Lymberopoulos fails to explicitly disclose, “Further including using a digital assistant to support interactions with the user including participating in conversations and making suggestions for automated actions." 
Swartz discloses, “Further including using a digital assistant to support interactions with the user including participating in conversations and making suggestions for automated actions" (Pg.2, particularly the second to last paragraph; EN: this denotes agents (i.e. digital assistants) which converse with the user). 
Lymberopoulos and Swartz are analogous art because both involve computer automation.

	The motivation for doing so would be to allow a digital assistant to perform “’Social’, ‘embodied’, ‘conversational’, ‘life-like’, ‘animated’, and ‘personified’ agents’' to “make a user interface more fun and/or easier to user" (Swartz, Pg.2, second to last paragraph). 
Therefore at the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Swartz in order to allow a digital assistant to converse and interact with the user.  

Claim Rejections - 35 USC § 103
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Lymberopoulos et al (US 20130226837 A1) in view of Shirai et al (US 20090205482 A1), Matsuura et al (US 20060156209 A1), Palmer (US 5305389 A) and Apacible et al (US 20080005736 A1).. 
As per claim 7, Lymberopoulos discloses, “One or more computer readable memories storing instructions which when executed by one or more processors disposed in a computing device, implement a machine learning system adapted for” (pg.6, particularly paragraph 0065; EN; this denotes the use of processors).
“Receiving signals that are indicative of occurrences of events on the device” (Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device). “In which the received signals indicate geofence information or device location information” (pg.1, particularly paragraph 0005; EN: this denotes using context data including location). 
EN: this denotes the system looking at the history of user actions to predict future uses. Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device). “In which the event history is represented using one or more tree structures” (Pg.4, particularly paragraphs 0038-0039; EN; this denote using multiple additive regression trees based upon the user’s interaction with the device). “Comprising event objects representing the events” (Pg.4, particularly paragraphs 0038-0039; EN; this denote using multiple additive regression trees based upon the user’s interaction with the device with the trees made up of feature vectors representing interactions with URLS (I.e. event objects)). “…populated into a probabilistic directed graph” (Pg.4, particularly paragraphs 0038-0039; EN; this denote using multiple additive regression trees based upon the user’s interaction with the device). “The one or more event occurrences including the devices location based on the geofence or location information” (pg.1, particularly paragraph 0005; EN: this denotes using context data including location).
“… Based on the devices location” (pg.1, particularly paragraph 0005; EN: this denotes using context data including location). “Adding the event occurrence to an event object in the one or more tree structures…” (Pg.4, particularly paragraphs 0038-0039; EN; this denote using multiple additive regression trees based upon the user’s interaction with the device with the trees made up of feature vectors representing interactions with URLS (I.e. event objects)).
“Calculating a …probability of application launches for multiple distinct applications”   (Pg.1, particularly paragraph 0015; EN: this denotes the system looking at the history of user actions to predict future uses. Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device). “Using the geofence or location information “(pg.1, particularly paragraph 0005; EN: this denotes using context data including location). “In the event history; and triggering… launch of the application… responsively to the calculated probability” (Pg.4, particularly paragraph 0041; EN: this denotes having probabilities and triggering actions based upon those probabilities).  “…wherein the launch of application occurs before…” (Pg.1, particularly paragraph 0015; EN: this denotes the system looking at the history of user actions to predict future uses. Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device). 
However, Lymberopoulos fails to explicitly disclose, “receiving biometric data of a device user that indicates whether the device user is running or walking”, “the events relating to the user’s running or the user’s walking and respective states of the maps applications and the computing device”, “each event object comprising a respective event type associated with one or more event occurrences”, “Upon an occurrence of an event… adding the event occurrence to an event object for the event …, comprising initially checking for an existing event object for the event before creating a new event object for the event, and creating a new event object within the event history if there is no existing event object for the event”, “calculating a probability that the device user will begin running using the received biometric data”, “indicating that the user will begin running, wherein the launch of application occurs … begins running”, and “a sequential launch of the applications.”
Shirai discloses, “Receiving biometric data of a device user that indicates whether the device user is running or walking” (Pg.20, particularly paragraph 0300-0301; EN: this denote monitoring biometric data to determine stride and the like). 
EN; this denotes the system detecting the start of exercise and starting music playing in response). 
Matsuura discloses, “Each event object comprising a respective event type associated with one or more event occurrences” (pg.17, particularly paragraph 0343-0344; EN: this denotes keeping track of usages patterns including the type of application. When combined with the Lymberopoulos, the event type would be the application type being used).  
“A … launch of the applications” (pg.18, particularly paragraph 0352; EN: this denotes looking at various different applications when examining usage patterns to present (i.e. launch) applications for the user). Apacible et al (US 20080005736 A1)
Apacible discloses, “Sequential launch” (Pg.9, particularly paragraph 0109; EN: this denotes monitoring sequential launching of applications).
Palmer discloses, “Upon an occurrence of an event… adding the event occurrence to an event object for the event …, comprising initially checking for an existing event object for the event before creating a new event object for the event, and creating a new event object within the event history if there is no existing event object for the event”,  (C11, particularly L8-35; EN: this denotes the system checking for existing patterns to match the current pattern (i.e. event pattern) to, and if none is found, creating a new pattern. Here, when combined with the Lymberopoulos reference, denotes keeping track of motion related events and creating new instances when the system doesn’t have a matching pattern). 
Lymberopoulos and Shirai are analogous art because both involve user action prediction. 

	The motivation for doing so would be to allow :”Cases that playing of music data corresponding to the action tempo of the exercise that the user is performing from the beginning is desired” (Shirai, Pg.12, paragraph 0191) or in the case of Lymberopoulos, allow the system to respond to the user’s interest in running contextually and select an appropriate application. 
Therefore at the time of invention it would have been obvious to one skilled in the art of user action prediction to combine the work of Lymberopoulos and Shirai in order to allow running/walking to be a consideration for selecting applications.
Lymberopoulos and Matsuura are analogous art because both involve user monitoring for predicting application use. 
At the time of invention it would have been obvious to one skilled in the art of application use prediction to combine the work of Lymberopoulos and Matsuura in order to keep track of event types for usage history, and consider numerous potential applications to launch in response to various user patterns.
	The motivation for considering numerous potential applications and for keeping track of particular event types related to applications used would be to “predict the application that the user is likely to use, based on the current or future situation shown in the usage prediction rules, and present the application” (Matsuura, Pg.16, paragraph 0327) or in the case of Lymberopoulos, allow the system to look and start other applications in relation to the users use patterns and interests and keep track of particular applications used (i.e. event types) in order to properly predict applications used in response to patterns.

Lymberopoulos and Palmer are analogous art because both involve pattern recognition for prefetching activity.  
At the time of invention it would have been obvious to one skilled in the art of prefetching pattern recognition to combine the work of Lymberopoulos and Palmer in order to only create new events in a pattern when the events have not been detected before. 
	The motivation for doing so would be if “it is determined that the system has stepped through k locations of the window without a match, the system uses the previous k object IDs as a new pattern which is appended to pattern memory at 184”, or in the case of Lymberopoulos, allow the system to only take in new events when the events have not already been detected and used before. 
Therefore at the time of invention it would have been obvious to one skilled in the art of prefetching pattern recognition to combine the work of Lymberopoulos and Palmer in order to only create new events in a pattern when the events have not been detected before.
Lymberopoulos and Apacible are analogous art because both involve prefetching.
At the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Apacible in order to consider multiple applications to be launched.  
	The motivation for doing so would be to consider “not only to the next application to be launched, but also within what timeframe. For example it can be predicted that App1 will 
Therefore at the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Apacible in order to consider multiple applications to be launched.  
As per claim 8, Lymberopoulos discloses, “including counting event occurrences in the one or more tree structures to generate a confidence level for the event probability and … launching the application…, at least in part, responsively to confidence levels” (Pg.4, particularly paragraph 0040-0041; EN: this denotes counting the number of decision tree branches associated with a feature to determine importance, which is used to determine the probability). 
Matsuura discloses, “… launching the applications” (pg.18, particularly paragraph 0352; EN: this denotes looking at various different applications when examining usage patterns to present (i.e. launch) applications for the user).
Apacible discloses, “Sequentially launching the applications” (Pg.9, particularly paragraph 0109; EN: this denotes monitoring sequential launching of applications).

Claim Rejections - 35 USC § 103
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos et al (US 20130226837 A1) in view of Shirai et al (US 20090205482 A1), Matsuura et al (US 20060156209 A1), Palmer (US 5305389 A) and Apacible et al (US 20080005736 A1) as applied to claim 7 above, and further in view of Swartz (“Why People Hate The PaperClip: Labels, Appearance, Behavior And Social Responses To User Interface Agents"). 
10, Lymberopoulos fails to explicitly disclose, “Including making a request to the device user for confirmation to launch applications before the respective launches.”
Swartz discloses, “Including making a request to the device user for confirmation to launch applications before the respective launches” (pg.5; EN: this denotes the system asking if the user wants help before activating help features).  
Lymberopoulos and Swartz are analogous art because both involve computer automation.
At the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Swartz in order to confirm the user wants help with something.  
	The motivation for doing so would be to allow the system to “make a user interface more fun and/or easier to user" (Swartz, Pg.2, second to last paragraph) by offering help if the user wants it. 
Therefore at the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Swartz in order to confirm the user wants help with something.  
As per claim 11, Lymberopoulos fails to explicitly disclose, “Including triggering a suggestion for an application launch and exposing the suggestion through a user interface to the device user.”
Swartz discloses, “Including triggering a suggestion for an application launch and exposing the suggestion through a user interface to the device user” (pg.5; EN: this denotes the system asking if the user wants help before activating help features). 
Lymberopoulos and Swartz are analogous art because both involve computer automation.

	The motivation for doing so would be to allow the system to “make a user interface more fun and/or easier to user" (Swartz, Pg.2, second to last paragraph) by offering help if the user wants it. 
Therefore at the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Swartz in order to confirm the user wants help with something.  
As per claim 12, Lymberopoulos discloses, “Further including receiving user feedback” (Pg.3, particularly paragraph 0027; EN: this denotes the use of feedback to tune the prefetching and autonomous actions).
Swartz discloses, "to the suggestion” (pg.5; EN: this denotes the system asking if the user wants help before activating help features).
As per claim 13, Lymberopoulos discloses, “including generating one or more tree structures in response to the user feedback” (Pg.3, particularly paragraph 0027; EN: this denotes the use of feedback to tune the prefetching and autonomous actions. Pg.4, particularly paragraphs 0038-0039; EN; this denote using multiple additive regression trees based upon the user’s interaction with the device).

Claim Rejections - 35 USC § 103
Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos et al (US 20130226837 A1) in view of Steiner et al (US 20150338917 A1), .  
As per claim 14, Lymberopoulos discloses, “A method for automating operations performed on an electronic device employed by a user, including” (pg.1, particularly paragraph 0002; EN: this denotes being used on mobile phones).  
"Capturing signals that represent occurrences of events that are local to the electronic device over a time interval" (Pg.1, particularly paragraph 0015; EN: this denotes the system looking at the history of user actions to predict future uses. Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device).  “In which the events relate to non-application-based … of the user” (Pg.4, particularly paragraph 0036; EN: this denotes the user’s location, time of day, and other aspects in determining when they want access to certain applications). “And respective states of the applications and mobile device” (Pg.1, particularly paragraph 0015; EN: this denotes the system looking at the history of user actions to predict future uses. Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device).  
“Identifying one or more chains of events from the captured signals,” (Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device to determine when to launch an application).
“Determining a probability” (Pg.1, particularly paragraph 0015; EN; this denotes making probabilities that a person will access a particular URL, a type of within-application activity). “that a first chain of events leads to initiation of within-application activities on the electronic device by the user” (Pg.3, particularly paragraph 0028; EN: This denotes monitoring the users actions on the device for patterns leading to different website visits, with the web site visits being the within-application activities).
“Maintaining awareness of environmental data surrounding the electronic device…” (pg.3, particularly paragraph 0030; EN: this denotes using location based information to predict application launches).
“Automatically launching one or more distinct applications associated with the within application activities…” (Pg.5, particularly paragraph 0047; EN: This denotes the system watching the user's historical usage/access patterns on the device to determine when to launch an application. Here the application would be a browser for weather information).  “When the probability exceeds a predetermined probability threshold…” (pg.2, particularly paragraph 0025; EN: this denotes having probability thresholds before taking action).  “And wherein the maintained awareness of the environmental data affects whether an application is launched and an operation of a launched application” (pg.5, particularly paragraph 0047; EN: this denotes the launching of a weather forecast model, and that will give weather based on the location).
However, Lymberopoulos fails to explicitly disclose, “non-application-based activities”, “in which the captured signals for each of the plurality of application are collectively analyzed to associate the one or more chains of events with launching of distinct applications”, “launch of applications”,  “The environmental data including at least temperature and humidity levels”, “Determining a level of confidence in the probability, wherein the level of confidence adjusts based on a traversal count and the determine probability associated with the initiation of within-application activities, wherein the traversal count is a number of times the user initiates within application activities following the first chain of events, and wherein the level of confidence 
Steiner discloses, “non-application-based activities” (pg.12, particularly paragraph 0164; EN: this denotes monitoring video, audio, and other aspects of a user in order to understand and respond to their behavior). 
Matsuura discloses, “in which the captured signals for each of the plurality of application are collectively analyzed to associate the one or more chains of events with launching of distinct applications”, “launch of applications”, “launching distinct applications” (pg.18, particularly paragraph 0352; EN: this denotes looking at various different applications when examining usage patterns to present (i.e. launch) applications for the user).
Walker discloses, “The environmental data including at least temperature and humidity levels” (C32, particularly L25-29; EN: this denotes monitoring temperature and humidity for prediction about activity for the device). 
Karins discloses, “Determining a level of confidence in the probability” and “the level exceeds a predetermined confidence threshold and wherein the level of confidence increases as the determined probability and the traversal count increase”   (Pg.12-13, particularly paragraph 0130; EN: This denotes taking action when a probability threshold and a confidence threshold are both met). 
Palmer discloses, “Wherein the level of confidence adjusts based on a traversal count and the determine probability associated with the initiation of within-application activities, wherein the traversal count is a number of times the user initiates within application activities following the first chain of events” (C8, particularly L31-53; EN: This denotes the accuracy of a pattern increasing based upon successful iterations compared to total predictions. As more successes go through, the higher the results). 
Lymberopoulos and Steiner are analogous art because both involve user monitoring for prediction. 
At the time of invention it would have been obvious to one skilled in the art of user monitoring for prediction to combine the work of Lymberopoulos and Steiner in order to consider activities other than application interactions when monitoring user behavior for prediction. 
	The motivation for doing so would be to provide “information, warnings, or alerts to the user when the array of data suggest such information or alert is relevant” or in the case of Lymberopoulos, allow these behaviors to predict when applications should be launched, such as when the user wakes up, or when the user is at work and could be interested in traffic on the ride home (see Lymberopoulos, Pg.5, particularly paragraph 0047)
Therefore at the time of invention it would have been obvious to one skilled in the art of user monitoring for prediction to combine the work of Lymberopoulos and Steiner in order to consider activities other than application interactions when monitoring user behavior for prediction.
Lymberopoulos and Matsuura are analogous art because both involve user monitoring for predicting application use. 
At the time of invention it would have been obvious to one skilled in the art of application use prediction to combine the work of Lymberopoulos and Matsuura in order to consider numerous potential applications to launch in response to various user patterns. 

Therefore at the time of invention it would have been obvious to one skilled in the art of application use prediction to combine the work of Lymberopoulos and Matsuura in order to consider numerous potential applications to launch in response to various user patterns.
Lymberopoulos and Walker are analogous art because both involve prefetching.
At the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Walker in order to consider temperature and humidity when choosing applications to run. 
	The motivation for doing so would be to make use of temperature or humidity to monitor activity information “which are related to resources, applications, or the operating system on a mobile device” (Walker, C31, L24-28) or in the case of Lymberopoulos, give another way to monitor the user’s intentions such as temperature and humidity and use that to decide what applications should be used given the user’s context and patterns. 
Therefore at the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Walker in order to consider temperature and humidity when choosing applications to run.
Lymberopoulos and Karins are analogous art because both involve probability learning. 
At the time of invention it would have been obvious to one skilled in the art of probability learning to combine the work of Lymberopoulos and Karins in order to make use of both a confidence and probability threshold. 

Therefore at the time of invention it would have been obvious to one skilled in the art of probability learning to combine the work of Lymberopoulos and Karins in order to make use of both a confidence and probability threshold.
Palmer and Lymberopoulos modified by Karins are analogous art because both involve prefetching.
At the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Palmer and Lymberopoulos modified by Karins in order to increase accuracy labels, such as the confidence scores of Karins, for successful patterns. 
	The motivation for doing so would be to have alternatives “ordered by degree of match of a current access pattern to a stored access pattern and/or by accuracy of past predictions for the stored access patterns” (Palmer, C2, L54-68; C3, L1-3) or in the case of Lymberopoulos modified by Karins, allow the system to consider repetition when making predictions. 
Therefore at the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Palmer and Lymberopoulos modified by Karins in order to increase accuracy labels for successful patterns.
As per claim 15, Lymberopoulos discloses, “Capturing within-application events that represent events or states associated with the application to determine the probability that the first chain of events lead to the initiation of the within-application activities” (Pg.3, particularly EN: This denotes monitoring the users actions on the device for patterns leading to different website visits, with the web site visits being the within-application activities).
As per claim 16, Lymberopoulos discloses, “further including automatically initiating one or more within-application activities based on the probability that the first chain of events leads to the initiation of the within-application activity" (Pg.2, particularly paragraph 0025; EN: this denotes initiating pre-fetch for web browsers when a prediction is made). 
As per claim 19, Lymberopoulos discloses, “exposing a user interface (UI) for collecting user feedback” (pg.2-3, particularly paragraph 0027; EN: this denotes the collecting of user feedback). 
As per claim 20, Lymberopoulos discloses, “Further configuring a machine learning system to perform the identifying and probability determination” (Pg.4, particularly paragraphs 0038-0039; EN; this denote using multiple additive regression trees based upon the user’s interaction with the device). “And implementing a feedback loop to provide the user feedback to the machine learning system” (pg.2-3, particularly paragraph 0027; EN: this denotes the collecting of user feedback).

Claim Rejections - 35 USC § 103
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos et al (US 20130226837 A1) in view of Steiner et al (US 20150338917 A1), Matsuura et al (US 20060156209 A1), Karins et al (US 20120143808 A1), and Palmer (US 5305389 A) as applied to claim 14 above, and further in view of Swartz (“Why People Hate The PaperClip: Labels, Appearance, Behavior And Social Responses To User Interface Agents") and Apacible et al (US 20080005736 A1).
17, Lymberopoulos fails to explicitly disclose, “Further including supporting a digital assistant on the electronic device and utilizing the digital assistant to obtain a confirmation from the user prior to the automatic and sequential launching.”
Swartz discloses, “Further including supporting a digital assistant on the electronic device and utilizing the digital assistant to obtain a confirmation from the user prior to the automatic launching" (pg.5; EN: this denotes the system asking if the user wants help before activating help features via a digital assistant).  
Apacible discloses, “sequential launching” (Pg.9, particularly paragraph 0109; EN: this denotes monitoring sequential launching of applications).
Lymberopoulos and Swartz are analogous art because both involve computer automation.
At the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Swartz in order to confirm the user wants help with something.  
	The motivation for doing so would be to allow the system to “make a user interface more fun and/or easier to user" (Swartz, Pg.2, second to last paragraph) by offering help if the user wants it. 
Therefore at the time of invention it would have been obvious to one skilled in the art of computer automation to combine the work of Lymberopoulos and Swartz in order to confirm the user wants help with something.  
Lymberopoulos and Apacible are analogous art because both involve prefetching.
At the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Apacible in order to consider multiple applications to be launched.  

Therefore at the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Apacible in order to consider multiple applications to be launched.  
As per claim 18, Lymberopoulos discloses, "further including configuring the ... responsively to voice input, gesture input, or manual input for performing at least one of interacting with the user, performing tasks, performing services, gathering information, operating the electronic device, or operating external devices" (pg.6, particularly paragraph 0058; EN: this denotes using various inputs to control he system). 
Swartz discloses, "the digital assistant" (pg.5; EN: this denotes the system asking if the user wants help before activating help features via a digital assistant).  

Claim Rejections - 35 USC § 103
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over  Lymberopoulos et al (US 20130226837 A1) in view of Shirai et al (US 20090205482 A1), Matsuura et al (US 20060156209 A1), and Palmer (US 5305389 A) as applied to claim 7 above and further in view of Han et al (“Mining Frequent Patterns without Candidate Generation”).
As per claim 22, Lymberopoulos fails to explicitly disclose, "Creating a new tree structure for each occurrence of a subsequent event such that each subsequent event is assigned a corresponding root within the created new tree structure; and updating each previously existing 
Han discloses, "Creating a new tree structure for each occurrence of a subsequent event such that each subsequent event is assigned a corresponding root within the created new tree structure; and updating each previously existing tree structure with each subsequent event, such that subsequent events are both assigned to new tree structures and updated to previously existing tree structures” (Pg.3, particularly C1, the last two paragraphs, and c2; EN: this denotes the building of the tree by attaching new nodes to the root (creating a new tree structure occurrence of a subsequent event assigned to a corresponding root) and as new things are added, the tree is updated to connect to these new nodes (i.e. updating each previously existing tree structure with each subsequently occurring event)). 
Lymberopoulos and Han are analogous art because both involve pattern trees. 
At the time of invention it would have been obvious to one skilled in the art of pattern trees to combine the work of Lymberopoulos and Han in order to create the trees based on the patterns and keep everything connected and updated. 
	The motivation for doing so would be to “Construct a frequent pattern tree” (Han, Pg.3, C1, second to last paragraph) or in the case of Lymberopoulos, create the regression trees for the prefetching patterns Lymberopoulos uses.
Therefore at the time of invention it would have been obvious to one skilled in the art of pattern trees to combine the work of Lymberopoulos and Han in order to create the trees based on the patterns and keep everything connected and updated.


Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lymberopoulos et al (US 20130226837 A1) in view of Matsuura et al (US 20060156209 A1) and further in view of Apacible et al (US 20080005736 A1)
As per claim 23, Lymberopoulos fails to explicitly disclose, “Wherein launch the distinct applications comprises sequentially launch the distinct applications” (Pg.9, particularly paragraph 0109; EN: this denotes monitoring sequential launching of applications).
Lymberopoulos and Apacible are analogous art because both involve prefetching.
At the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Apacible in order to consider multiple applications to be launched.  
	The motivation for doing so would be to consider “not only to the next application to be launched, but also within what timeframe. For example it can be predicted that App1 will launched within the next five applications” (Apacible, Pg.9, paragraph 0109) or in the case of Lymberopoulos, to consider multiple application launches as needed.  
Therefore at the time of invention it would have been obvious to one skilled in the art of prefetching to combine the work of Lymberopoulos and Apacible in order to consider multiple applications to be launched.  
Response to Arguments
	In pg.10 the Applicant argues in regards to the rejection of claim 1, 
Support for the amendment is found in at least paragraph 0051 of the as-filed Specification. Applicant respectfully submits that Lymberopoulos and Matsuura fail to describe the aforementioned claim feature. Lymberopoulos describes how a user application (e.g., a browser) uses an API to request a pre-fetching prediction from the prediction model. 

[CITATION OF LYMBEROPOULOS OMITTED]

user application uses an API to fetch or collect information. Rather, claim 1 recites that the API is used to collect user activity information from a user application. Matsuura does not describe an API. Thus, the combination of Lymberopoulos and Matsuura fails to describe the aforementioned claim feature. Nor has Applicant been able to find any portions of Lymberopoulos and Matsuura, either singly or in combination, which describe such.

In response, the Examiner maintains the rejection as shown above. The Applicant’s position appears to be that Lymberopoulos’ discussion of API is one way: that the user application can make use of an API to make requests of the pre-fetching from the prediction model. However, Lymberopoulos makes clear that the API is what provides communication between the prediction module and the user’s applications. The API is used “to be accessible by external programs that seek a pre-fetching prediction regarding user access, as well as for training a model for their purposes” (See Lymberopoulos, Pg.2, paragraph 0024). Further, Lymberopoulos makes clear that this training is done from historical data from use of the applications (see Lymberopoulos, Pg.1-2, paragraph 0015, 0017). The reference further denotes taking data from the application to send to the pre-fetching prediction model: “When triggered, a feature vector is generated for each targeted URL 222… the prediction model 108 is invoked with each of these feature vectors as input…” (See Lymberopoulos, Pg.2, paragraph 0024).  It is clear that this data is coming from the application, the browser, and then is sent to the prediction model, clearly indicating that the API is being used to send information to the model as well as receive predictions from the model. Since this meets the limitations of the claim, the Examiner maintains the rejection as shown above. 
In pg.12, the Applicant argues in regards to independent claim 7, 
However, Applicant respectfully submits that Apacible merely describes making a prediction about which application will be launched by the user within a certain timeframe, e.g., within the next five applications:
[OMITTED CITATION FROM APACIBLE]
Thus, the phrase “within the next five applications” does not describe triggering a sequential launch of applications, but rather merely refers to a predicted timeframe during which a particular application is predicted to be launched. Applicant has been unable to find any portions of Apacible, Lymberopoulos, Shirai, Matsuura, and Palmer, either singly or in combination, which describe the claimed feature of “triggering a sequential launch of the applications responsively to the calculated probability indicating that the user will begin running, wherein the launch of applications occurs before the user begins running.”


In pg.14-15, the Applicant argues in regards to the rejection of independent claim 14, 
However, Applicant respectively submits that Palmer does not describe the claimed “traversal count.” As recited in amended claim 14, the claimed traversal count is based on a count of user-initiated activities (e.g., “the traversal count is a number of times the user initiates within-application activities following the first chain of events”). In contrast to claim 14, Palmer describes improving the accuracy of predictions, based on a count of correct predictions:
[CITATION OF PALMER OMITTED]
Palmer’s technique includes adjusting the size of the sample window. However, adjusting the size of the sample window does not provide a traversal count that is based on a count of user actions.

	In response, the Examiner maintains the rejection as shown above. The Palmer reference denotes monitoring how often the pre-fetch operation has been successful in guessing what the user will do (i.e. User-initiated events). The Palmer reference makes use of a “hit rate” that is “a count of correct predictions relative to total number of prefetches.” (Palmer, C8, L31-53). When the number is low, the system extends the pattern requirements to require more of the pattern in order to prefetch. If the number 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198